Jenkins, J.
1. Where, in a promissory note given for the purchase-price of a mule, the description of the mule was followed by the words, “Above property not being guaranteed,” the word “guaranteed” must be taken as synonymous with “warranted;” and this provision not being limited, and being an express refusal to warrant, to the exclusion of .the implied-warranty, no defect in the mule for which the note was given could be pleaded by way of defense. Branch v. James, 4 Ga. App. 90 (60 S. E. 1027); Mock v. Kemp, 17 Ga. App. 448 (87 S. E. 608); Denson v. Battle, 17 Ga. App. 575 (87 S. E, 842); Toller v. Hewitt, 12 Ga. App. 496 (2) (77 S. E. 650).
2. The trial court did not err in sustaining the general demurrer to the defendant’s plea, and entering up judgment for the plaintiff.

Judgment affirmed.


Wade, O. J.,-and Lulee, J., concur.